SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Cimmission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Pizza Inn Holdings, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Mark E. Schwarz Pizza Inn Holdings, Inc. Chairman of the Board 3551 Plano Parkway The Colony, TX 75056 Clinton J. Coleman www.pizzainn.com Interim Chief Executive Officer and President To our Shareholders: We are pleased to invite you to the 2012 Annual Meeting of Shareholders of Pizza Inn Holdings, Inc. to be held in the Preston Meeting Room of the Sheraton Stonebriar Hotel, 5444 State Highway 121, Frisco, Texas, on Thursday, November 15, 2012, at 10:00 a.m., local time. Details regarding admission to the meeting and the business to be conducted are more fully described in the accompanying Notice of Annual Meeting and Proxy Statement. Your vote is important.Whether or not you plan to attend the annual meeting, we hope you will vote as soon as possible. To vote your shares, you may use the enclosed proxy card, vote via the Internet or telephone or attend the special meeting and vote in person.On behalf of our board of directors, we urge you to complete, sign, date and return the enclosed proxy card, or vote via the Internet or telephone, even if you currently plan to attend the annual meeting. This will help to ensure your representation at the annual meeting.Please review the instructions on the proxy card regarding each of these voting options. Thank you for your ongoing support of and continued interest in Pizza Inn Holdings, Inc. Sincerely, Mark E. Schwarz Clinton J. Coleman Chairman of the Board Interim Chief Executive Officer and President PIZZA INN HOLDINGS, INC. 3 THE COLONY, TEXAS 75056 (469) 384-5000 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Time and Date 10:00 a.m., local time, on Thursday, November 15, 2012. Place Sheraton Stonebriar Hotel Preston Meeting Room 5444 State Highway 121 Frisco, Texas Items of Business To elect seven directors to hold office until the next annual meeting of shareholders or until their respective successors have been elected and qualified; To ratify the appointment of Montgomery Coscia Greilich LLP as the Company’s independent registered public accounting firm for fiscal year 2013; and To transact such other business as may properly come before the meeting or any postponement or adjournment thereof. Adjournments and Postponements Any action on the items of business described above may be considered at the annual meeting on the date specified above or at any time and date to which the annual meeting may be properly adjourned or postponed. Record Date You are entitled to vote only if you were a Company shareholder as of the close of business on September 21, 2012 (the “Record Date”).At the close of business on the Record Date, there were 8,020,919 outstanding shares of Common Stock, $.01 par value per share, of the Company.No other class of securities of the Company is entitled to notice of, or to vote at, the annual meeting. Meeting Admission You are entitled to attend the annual meeting only if you were a Company shareholder as of the close of business on the Record Date or hold a valid proxy for the annual meeting.You should be prepared to offer proof of identification for admittance.If you are a shareholder of record or hold your shares through the Pizza Inn, Inc. 401(k) Plan, we may verify your ownership as of the Record Date prior to admitting you to the meeting.If you are not a shareholder of record but hold your shares through a broker, trustee or nominee (i.e., in “street name”), you should provide proof of beneficial ownership as of the Record Date, such as your most recent account statement prior to September 21, 2012, a copy of the voting instruction card provided by your broker, trustee or nominee, or similar evidence of ownership.The Company may refuse admission to the annual meeting to anyone who does not provide proper identification upon request. Voting Your vote is very important.Whether or not you plan to attend the annual meeting, we encourage you to read the accompanying Proxy Statement and submit your proxy or voting instructions as soon as possible.You may submit your proxy or voting instructions by completing, signing, dating and returning your proxy card in the pre-addressed envelope provided or, in most cases, by using the telephone or Internet.For specific instructions on how to vote your shares, please refer to the section entitled “Questions and Answers – Voting Information” in the accompanying Proxy Statement and the instructions on the accompanying proxy card. By order of the Board of Directors, Jerome L. Trojan, III Chief Financial Officer and Secretary The Colony, Texas October 5, 2012 This Notice of Annual Meeting and Proxy Statement and form of proxy are first being distributed on or about October 5, 2012. PROXY STATEMENT FOR THE 2 TO BE HELD NOVEMBER 15, 2012 Pizza Inn Holdings, Inc., a Missouri corporation, is soliciting proxies to be voted at the 2012 Annual Meeting of Shareholders to be held in the Preston Meeting Room of the Sheraton Stonebriar Hotel, 5444 State Highway 121, Frisco, Texas, on Thursday, November 15, 2012, at 10:00 a.m., local time, and at any postponement or adjournment thereof.This Proxy Statement and the enclosed form of proxy are first being sent or given to the Company's shareholders on or about October 5, 2012. QUESTIONS AND ANSWERS Proxy Materials 1.
